907 A.2d 1007 (2006)
188 N.J. 346
A.A., A.B., A.C., A.D. (By M.M., His Natural Parent), A.E., A.F., and A.G. (All Fictitious Initials), Individually and on Behalf of Others Similarly Situated, Plaintiffs-Petitioners,
v.
STATE of New Jersey, Richard J. Codey, in His Official Capacity as Acting Governor, State of New Jersey, Peter C. Harvey, in His Official Capacity as Attorney General, State of New Jersey, and Joseph R. Fuentes, in His Official Capacity as Superintendent of the New Jersey State Police, Defendants-Respondents.
Supreme Court of New Jersey.
September 8, 2006.
Denied.